DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on June 29, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 11,177,005 has been reviewed and is accepted.  The terminal disclaimer has been recorded.




Allowable Subject Matter
Claims 1-8, 10-16, and 18-20 allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claim 1: The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach or suggest the claimed limitation of a coupling capacitor including a bit line a wiring line that overlaps with the bit line and a dielectric layer disposed between the bit line and the wiring line; and a first erase voltage pass transistor coupled to a source plate and the wiring line, and configured to transfer an erase voltage to the source plate and the wiring line in an erase operation in combination with the other limitations thereof as is recited in the claim. Claims 2-8 and 10 depend on claim 1.

Regarding claim 11: The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach or suggest the claimed limitation of  a coupling capacitor including a bit line, a wiring line that overlaps with the bit line and a dielectric layer disposed between the bit line and the wiring line; and a first erase voltage pass transistor coupled to a source plate and the wiring line, and configured to transfer an erase voltage to the source plate and the wiring line in an erase operation in combination with the other limitations thereof as is recited in the claim. Claims 12-16 and 18 depend on claim 11.

Regarding claim 19: The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach or suggest the claimed limitation of  a coupling capacitor including a bit line, a wiring line that overlaps with the bit line and a dielectric layer disposed between the bit line and the wiring line; and an erase voltage pass transistor coupled to a source plate and the wiring line, and configured to transfer an erase voltage to the source plate and the wiring line in an erase operation in combination with the other limitations thereof as is recited in the claim. Claim 20 depends on claim 19.

	

	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”









Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY W RADKE whose telephone number is (571)270-1622. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAY W. RADKE
Primary Examiner
Art Unit 2827



/JAY W. RADKE/Primary Examiner, Art Unit 2827